IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


CENTRAL DAUPHIN SCHOOL DISTRICT,                :   No. 16 MAL 2019
                                                :
                     Petitioner                 :
                                                :   Petition for Allowance of Appeal
                                                :   from the Published Opinion and
              v.                                :   Order of the Commonwealth Court
                                                :   at No. 1154 CD 2017, at 199 A.3d
                                                :   1005 (Pa. Cmwlth. 2018) entered on
VALERIE HAWKINS, FOX 43 NEWS AND                :   December 10, 2018, affirming the
THE COMMONWEALTH OF                             :   Order of the Dauphin County Court
PENNSYLVANIA, OFFICE OF OPEN                    :   of Common Pleas at No. 2016-CV-
RECORDS,                                        :   4401-MP entered on August 1, 2017
                                                :
                     Respondents                :


                                        ORDER



PER CURIAM                                              DECIDED: September 1, 2020

      AND NOW, this 1st day of September, 2020, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the following issue:

             Whether the Commonwealth Court erred in determining that
             the video recording, which is maintained by the District and
             which captures student conduct being investigated by the
             District for the purpose of determining if discipline should be
             imposed on students, is not an education record under [the
             Family Educational Rights and Privacy Act, 20 U.S.C. §
             1232g].


The Commonwealth Court’s order is VACATED, and this matter is REMANDED for

additional proceedings consistent with Easton Area Sch. Dist. v. Miller, ___ A.3d ___,

2020 WL 3281099 (Pa. 2020). Allocatur is DENIED as to the remaining issue.